Citation Nr: 0203083	
Decision Date: 04/05/02    Archive Date: 04/11/02

DOCKET NO.  94-19 580	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for 
dermatitis of the forearms, chest, and face with basal cell 
carcinomas of the face and chest.  

2.  Entitlement to a rating in excess of 40 percent for 
traumatic arthritis and degenerative disc disease of the 
lumbosacral spine with limitation of flexion and extension.  

3.  Entitlement to a compensable rating for a right elbow 
injury, olecranon process (major).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Marisa Kim, Associate Counsel


INTRODUCTION

The veteran had active military service from January 1962 to 
January 1984.  

This appeal is before the Board of Veterans' Appeals (Board) 
from the October 1993 and May 1996 rating decisions from the 
Phoenix, Arizona, Department of Veterans Affairs (VA) 
Regional Office (RO).  


FINDINGS OF FACT

1.  The veteran works as a real estate photographer.  

2.  The veteran's only facial scar, which is inferior to the 
left eye near the nasal nares, is barely visible, and 
multiple August 1996 and November 2000 color photos confirm 
that there is no marked discoloration or color contrast on 
the face.  

3.  None of the individual VA doctors who examined the 
veteran in December 1995, August 1996, July 1998, and 
November 2000 found any functional impairment due to skin 
problems.

4.  The November 2000 VA examiner found that there had been 
no changes in the veteran's dermatitis over the past five 
years, and the medical evidence does not show ulceration, 
extensive exfoliation, crusting, constant itching, marked 
disfigurement, tissue loss, cicatrization, or systemic, 
nervous, or exceptionally repugnant manifestations.  

5.  The veteran's September 2001 written statement withdrew 
his appeals of the issues of entitlement to a rating in 
excess of 40 percent for traumatic arthritis and degenerative 
disc disease of the lumbosacral spine with limitation of 
flexion and extension and of entitlement to a compensable 
rating for a right elbow injury, olecranon process (major).  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for 
dermatitis of the forearms, chest, and face with basal cell 
carcinomas of the face and chest are not met.  38 U.S.C.A. 
§§ 1155, 5107(b) (West 1991 & Supp. 2001); 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. §§ 3.102, 3.159, 3.326(a)); 38 C.F.R. §§ 4.1, 4.2, 
4.7, 4.10, 4.118, Diagnostic Codes 7800, 7803-7806, 7817-7819 
(2001).  

2.  The Board lacks jurisdiction to consider the claims of 
entitlement to a rating in excess of 40 percent for traumatic 
arthritis and degenerative disc disease of the lumbosacral 
spine with limitation of flexion and extension and of 
entitlement to a compensable rating for a right elbow injury, 
olecranon process (major).  38 U.S.C.A. § 7105 (West 1991 & 
Supp. 2001); 38 C.F.R. §§ 20.101, 20.202, 20.204 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Entitlement to a rating in excess of 10 percent for 
dermatitis of the forearms, chest, and face with basal cell 
carcinomas of the face and chest

Factual Background

The March 1985 rating decision granted service connection and 
an initial 10 percent rating for dermatitis, which has always 
been evaluated under the analogous criteria for eczema.  See 
38 C.F.R. § 4.118, Diagnostic Code 7806.  The March 1985 
rating decision became final because the RO notified the 
veteran of the decision by letter, and he did not file a 
notice of disagreement within the prescribed time period.  
38 C.F.R. §§ 20.200, 20.201, 20.302(a) (2001).  

Over ten years went by before the veteran filed an 
application for an increased rating in October 1995.  The May 
1996 rating decision continued the 10 percent rating, and the 
veteran perfected a timely appeal.  The July 1997 rating 
decision recharacterized the veteran's skin disability as 
dermatitis of the forearms, chest, and face with basal cell 
carcinomas of the face and chest and continued the 10 percent 
rating.  

The veteran, who studied journalism, currently works as a 
real estate photographer.  He works outside a great deal 
because he drives to locations where he often photographs 
building exteriors.  VA examiners since August 1996 indicate 
that the veteran has scratched himself with his fingernails 
and caused neurodermatitis on his forearms, which has been 
exacerbated to some extent by sun exposure.  

In September 1996 and subsequent statements, the veteran 
contends that he is barred from TV and radio jobs because 
makeup cannot hide his skin disorder from TV cameras and 
because people do not feel comfortable talking to an 
interviewer whose arms are covered with open sores and scabs.  
He also believes, and several female associates confirmed in 
August 1996 lay statements, that his skin disability scares 
women and their children and limits him to having only 
platonic friendships.  The veteran has repeatedly stated that 
a higher rating is warranted for constant itching and 
exudation from sores on his arms.  


Analysis

This claim may be decided on the merits because the VA 
fulfilled its duty to assist and inform the veteran in the 
development of the claim.  The Secretary shall make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate the claimant's claim for a benefit 
under a law administered by the Secretary.  38 U.S.C.A. 
§ 5103A (West 1991 & Supp. 2001).  In this case, the RO 
obtained the available medical records from the identified 
health care providers.  The veteran received VA examinations, 
filed numerous lay statements with the RO, and in a November 
2001 statement, withdrew his request for a hearing before the 
Board.  The May 1996 and January 1997 rating decisions and 
the July 1996, January 1997, September 1998, and September 
2001 statements of the case informed the veteran of the 
evidence needed to substantiate his claim.  The duty to 
assist is not a one-way street.  If the veteran wishes help, 
he cannot passively wait for it.  See Wood v. Derwinski, 1 
Vet. App. 190 (1991).  Since the veteran was informed of the 
evidence needed to substantiate his claims and provided ample 
opportunity to submit such evidence, and the VA has also 
attempted to obtain such evidence, the VA has fulfilled its 
duty to assist the veteran.  McKnight v. Gober, 131 F.3d 1483 
(Fed. Cir. 1997).  In any event, the veteran's November 2001 
statement asserted that he had no new evidence to offer.  

For the veteran to prevail in a claim for an increased 
rating, the evidence must show that his service-connected 
disability has caused greater impairment of his earning 
capacity in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. 
Part 4 (2001).  The rating for a physical disability must be 
considered from the point of view of the veteran working or 
seeking work and the ability of the veteran's body as a 
whole, or of a system or organ of the body, to function under 
the ordinary conditions of daily life, including employment 
and self-support.  It is the responsibility of the rating 
specialist to interpret examination reports in light of the 
whole recorded history and to reconcile various reports into 
a consistent picture so that the current rating accurately 
reflects the present disability.  See 38 C.F.R. §§ 4.1, 4.2, 
4.10.  The VA has a duty to acknowledge and consider all 
regulations which are potentially applicable based upon the 
assertions and issues raised in the record and to explain the 
reasons and bases for its conclusion.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).  

Given the diagnoses and findings of record, the Board will 
consider whether an increased rating is warranted under the 
criteria for dermatitis exfoliativa (Diagnostic Code 7817), 
malignant new growths of skin (Diagnostic Code 7818), benign 
new growths of skin (Diagnostic Code 7819), disfiguring scars 
of the head, face, or neck (Diagnostic Code 7800), 
superficial scars (Diagnostic Codes 7803 and 7804), other 
scars (Diagnostic Code 7805), and eczema (Diagnostic Code 
7806) since October 1995, when the veteran filed his 
application for an increased rating.  

Regulations states that dermatitis exfoliativa, malignant new 
growths of skin, and benign new growths of skin are rated as 
scars, disfigurement, etc, and unless otherwise provided, are 
rated as for eczema, dependent upon location, extent, and 
repugnant or otherwise disabling character of manifestations.  
Note: The most repugnant conditions may be submitted for 
central office rating with several unretouched photographs.  
Total disability ratings may be assigned without reference to 
the central office in the most severe cases of pemphigus and 
dermatitis exfoliative with constitutional symptoms.  
38 C.F.R. § 4.118, Diagnostic Codes 7817, 7818, and 7819.  
Therefore, the Board must consider ratings for scars and 
eczema.  

Because the veteran believes that skin problems on his face 
prevent him from obtaining a TV or radio job, the Board will 
consider whether a higher rating is warranted under the 
criteria for disfiguring scars of the head, face, or neck.  
Disfiguring scars of the head, face, or neck are assigned a 
50 percent evaluation if complete or exceptionally repugnant 
deformity of one side of face or marked or repugnant 
bilateral disfigurement, a 30 percent evaluation if severe, 
especially if producing a marked and unsightly deformity of 
eyelids, lips, or auricles, and a 10 percent evaluation if 
moderate and disfiguring.  Note: When in addition to tissue 
loss and cicatrization there is marked discoloration, color 
contrast, or the like, the 50 percent rating under Code 7800 
may be increased to 80 percent, the 30 percent to 50 percent, 
and the 10 percent to 30 percent.  The most repugnant, 
disfiguring conditions, including scars and diseases of the 
skin, may be submitted for central office rating, with 
several unretouched photographs.  38 C.F.R. § 4.118, 
Diagnostic Code 7800.  

The November 2000 VA doctor examined the veteran, 
photographed his face, and found that the only facial scar, 
which is inferior to the left eye near the nasal nares, is 
barely visible.  The evidence does not show repugnant 
deformity or disfigurement because there were no suspicious 
looking malignant lesions or other evidence of erythematous 
or xerotic skin at the August 1996 VA examination, no open 
and oozing lesions, cysts, or twin comedones at the July 1998 
VA examination, and no recurrence of basal cell carcinoma or 
evidence of scaling, discharge, or pus at the November 2000 
VA examination.  Multiple August 1996 and November 2000 color 
photos confirm that there is no marked discoloration or color 
contrast on the face, and the medical evidence makes no 
mention of tissue loss or cicatrization.  By itself, the 
barely visible facial scar cannot support an increased 
rating.  

Likewise, limitation of function of the affected body parts 
does not establish a higher rating.  A rating higher than 10 
percent is not available under the criteria for superficial 
scars, but other scars are rated on limitation of function of 
the parts affected, which in this case apparently includes 
the face, chest, and forearms.  See 38 C.F.R. § 4.118, 
Diagnostic Codes 7803, 7804, and 7805.  The November 2000 VA 
examiner noted a well-healed and barely visible surgical scar 
inferior to the left eye at the very edge of the nasal nares 
and a hypopigmented flat scar about the size of a dime on the 
left anterior upper chest at the sites of pre-1996 excisions 
of basal cell carcinomas.  In addition, three VA examiners 
since August 1996 noted that the veteran's skin disability 
generally appeared as neurodermatitis over the forearms, 
manifested as slight hyperkeratotic papules on the bilateral 
forearms in December 1995 and slightly scaling papules on the 
bilateral upper extremities in July 1998.  

Significantly, none of the four VA doctors who examined the 
veteran in December 1995, August 1996, July 1998, and 
November 2000 found any functional impairment due to skin 
problems.  The August 1996 VA examiner found no significant 
limitation of daily activities associated with skin lesions, 
and the November 2000 VA examiner found no impact on daily 
living activities.  The only work disruptions that the 
veteran reported were mandatory breaks to stretch his back 
and hips when driving longer than two hours to or from jobs.  
The veteran has continued to work as a real estate 
photographer, and although this may not be his first choice 
for a living, he has not had occupational impairment due to 
dermatitis.  

A higher rating cannot be established for eczema, which with 
ulceration or extensive exfoliation or crusting, and systemic 
or nervous manifestations, or exceptionally repugnant is 
assigned a 50 percent evaluation.  Eczema with exudation or 
itching constant, extensive lesions, or marked disfigurement 
is assigned a 30 percent evaluation, and eczema with 
exfoliation, exudation or itching, if involving an exposed 
surface or extensive area is assigned a 10 percent 
evaluation.  38 C.F.R. § 4.118, Diagnostic Code 7806.  The 
November 2000 VA examiner found that there had been no 
changes in the veteran's dermatitis over the past five years.  
Certainly, there was no suspicious looking malignant lesion 
or other evidence of erythematous or xerotic skin at the 
August 1996 VA examination, no open and oozing lesions, 
cysts, or twin comedones at the July 1998 VA examination, and 
no recurrence of basal cell carcinoma or evidence of scaling, 
discharge, or pus at the November 2000 VA examination.  Nor 
did the medical evidence show ulceration, extensive 
exfoliation, crusting, constant itching, marked 
disfigurement, or systemic, nervous, or exceptionally 
repugnant manifestations.  

The record reflects that a 10 percent rating should continue.  
When there is a question as to which of two evaluations shall 
be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  The symptomatology associated 
with dermatitis of the veteran's forearms, chest, and face 
with basal cell carcinomas of the face and chest does not 
more nearly approximate the criteria for higher evaluation, 
and the evidence is not so evenly balanced that there is 
doubt as to any material issue.  38 U.S.C.A. § 5107; 
38 C.F.R. § 3.102 (2001).  

Referral for consideration of an extraschedular rating is not 
warranted because exceptional circumstances have not been 
claimed or demonstrated.  See Smallwood v. Brown, 10 Vet. 
App. 93, 97-98 (1997); 38 C.F.R. § 3.321(b)(2001).  The 
veteran has continued to work as a real estate photographer, 
and he was last hospitalized, briefly, for excision of a 
basil cell carcinoma in 1996.  Submission for a central 
office rating is also not warranted because the August 1996 
and November 2000 color photos of the skin on the veteran's 
forearms, chest, and face are not repugnant.  

Although the Board decided the claim on grounds different 
from that of the RO, which denied the claim under the rating 
criteria for eczema, the veteran has not been prejudiced by 
the decision to consider ratings under other criteria.  
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  


Other matters

While this appeal was pending, the veteran filed a written 
statement in September 2001 that withdrew his claims of 
entitlement to a rating in excess of 40 percent for traumatic 
arthritis and degenerative disc disease of the lumbosacral 
spine with limitation of flexion and extension and of 
entitlement to a compensable rating for a right elbow injury, 
olecranon process (major).  As is the veteran's right, a 
substantive appeal may be withdrawn in writing at any time 
before the Board promulgates a decision.  38 C.F.R. §§ 
20.202, 20.204(b).  In September 2001, the veteran stated 
that he had no interest in continuing the appeal of these two 
issues, and his representative stated that the veteran agreed 
with the ratings for these two disabilities.  

The Board will dismiss the appeal of these two claims because 
it lacks jurisdiction to consider the claims.  The Board may 
dismiss any appeal that fails to allege specific error of 
fact or law in the determination being appealed.  38 U.S.C.A. 
§ 7105(d)(5); 38 C.F.R. § 20.101.  



ORDER

Entitlement to a rating in excess of 10 percent for 
dermatitis is denied.  

The appeals of the claims of entitlement to a rating in 
excess of 40 percent for traumatic arthritis and degenerative 
disc disease of the lumbosacral spine with limitation of 
flexion and extension and of entitlement to a compensable 
rating for a right elbow injury, olecranon process (major), 
are dismissed.  



		
	V. L. Jordan
	Member, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

